Citation Nr: 0434143	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  99-08 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, wherein the RO found that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for PTSD.  

The Board notes that, beginning with a June 2002 supplemental 
statement of the case, the RO also addressed the issue of 
entitlement to service connection for a psychiatric 
disability other than PTSD.  However, because the veteran has 
not appealed this issue, it is not for appellate 
consideration by the Board.


REMAND

In this case, a claim of entitlement to service connection 
for PTSD was previously considered by the RO in May and June 
1989.  The veteran was notified of the RO's denial of his 
claim that month, but he did not initiate an appeal within 
the time period allowed.  38 C.F.R. §§ 19.129, 19.192 (1989).  
This prior decision therefore became final.  Id.  

New and material evidence is required to reopen a previously 
denied claim of service connection.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).  The veteran filed a claim 
to reopen his previously denied claim of entitlement to 
service connection for PTSD in October 1997.  Because the 
veteran's claim to reopen was filed prior to August 29, 2001, 
the provisions of 38 C.F.R. § 3.156 in effect prior to August 
29, 2001 apply.  66 Fed. Reg. 45620 (Aug. 29, 2001) (the 
definition of "new and material evidence" was changed for 
all claims filed on or after August 29, 2001).  



The Board notes that the RO has not informed the veteran of 
the provisions of 38 C.F.R. § 3.156 in effect prior to August 
29, 2001 in either the April 1999 statement of the case or in 
subsequently issued supplemental statements of the case.  
(The RO appears to have reopened the claim when it issued the 
April 1999 statement of the case, but the Board must 
nevertheless address this question anew.  This is so because 
it determines the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in this regard 
is irrelevant.  Barnett, 83 F.3d at 1383.)  To ensure that 
the veteran is aware of what is required of him to reopen his 
previously denied claim, a remand is required.  Without this 
notice to the veteran, the Board can not be assured that he 
has been given an opportunity to argue his case and present 
evidence that might serve to reopen his claim of entitlement 
to service connection for PTSD.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
files and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 
(2004).  The veteran should be 
specifically told of the information 
or evidence he should submit and of 
the information or evidence that VA 
will obtain, if any, that would be 
considered new and material evidence 
to reopen his claim of entitlement 
to service connection for PTSD.  As 
part of this notice, the veteran 
should specifically be instructed 
that it is 


his obligation to submit new and 
material evidence as defined by 
38 C.F.R. § 3.156(a) (2001).  
38 U.S.C.A. § 5103(a) (West 2002).  
The veteran should be asked to 
submit all pertinent information or 
evidence in his possession.  
38 C.F.R. § 3.159 (2004).  

2.  If, after review of the issue by 
the RO, the benefit sought by the 
veteran is not granted, the veteran 
and his representative should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  The supplemental 
statement of the case should make it 
clear to the veteran that the 
provisions of 38 C.F.R. § 3.156 
(2001) apply because his claim to 
reopen was filed before August 29, 
2001.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
The Veterans Benefits Act of 2003, 


Pub. L. No. 108-183, §§ 707(a), (b), 117 Stat. 2651 (2003) 
(to be codified at 38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

